     Case 3:16-cv-00704-BTM-JLB Document 599 Filed 12/11/18 PageID.39002 Page 1 of 2



1
2
3
4
5
6
7
                         IN THE UNITED STATES DISTRICT COURT
8
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
10
       YOUNGEVITY INTERNATIONAL Case No.: 3:16-CV-704-BTM-JLB
11
       CORP., et al.,
12                                ORDER GRANTING PLAINTIFF’S EX
                      Plaintiffs, PARTE MOTION TO FILE
13
           v.                     SUPPLEMENTAL BRIEFING WITH
14                                RESPECT TO CROSS MOTIONS
       TODD SMITH, et al.,        FOR SUMMARY JUDGMENT AS TO
15
                                  CAUSES OF ACTION FOUR AND
16                    Defendants. NINE
17
       --------------------------------------------
18                                                    [ECF NO. 593]
19
       TODD SMITH, et. al.

20                  Counterclaim Plaintiffs,
21
              v.
22
23     YOUNGEVITY
       INTERNATIONAL, INC., et al.,
24
25                           Counterclaim
                             Defendants.
26
27
28
     Case 3:16-cv-00704-BTM-JLB Document 599 Filed 12/11/18 PageID.39003 Page 2 of 2



1           The Court, having reviewed Plaintiff Youngevity International Corp.’s
2      Ex Parte Motion for Leave to File Supplemental Briefing, all papers filed in
3      connection with that Ex Parte Motion, and relevant precedent, and for good
4      cause shown, grants the Ex Parte Motion.
5           Plaintiff must file its supplementing briefing of no more than three
6      pages per claim, on or before December 18, 2018.
7           Defendants may file supplemental briefing in response, if any, of no
8      more than three pages per claim, on or before December 31, 2018.
9           The Court will consider the evidence attached to and discussed in
10     the forthcoming supplemental briefing when deciding the pending motions
11     for summary judgment on Plaintiff’s Fourth (ECF Nos. 293, 303) and Ninth
12     (ECF Nos. 292, 322) Causes of Action.
13
14     IT IS SO ORDERED.
15
16     Dated: December 11, 2018
17
18
19
20
21
22
23
24
25
26
27
28
